Citation Nr: 1216678	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  11-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former colleague


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 16, 1955 to April 26, 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2012, the Veteran and his former colleague testified at a Board hearing before the undersigned Acting Veterans Law Judge at the RO located in Muskogee, Oklahoma.  A transcript of the proceeding has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The May 1978 Board decision that denied service connection for second degree pes planus, bilateral, is final.

2.  The evidence received since the May 1978 Board decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral pes planus.


CONCLUSION OF LAW

Evidence received since the final May 1978 Board decision, which denied a claim of entitlement to service connection for second degree pes planus, bilateral, is not new and material, and thus the claim is not reopened.  38 U.S.C. § 4004 (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1978) [38 C.F.R. § 20.1100 (2011)].


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The September 2010 letter advised the Veteran how disability evaluations and effective dates are assigned, and the type evidence which impacts those determinations.  The RO then adjudicated the claim in an October 2010 rating decision.

The Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The September 2010 notice letter complies with the holding of the Court in Kent. In particular, the letter specifically informed the Veteran of the type of evidence that was lacking in the prior denial and of the type of evidence that was necessary to reopen the claims.  The Veteran was advised that the previous denial was based on the fact that his pes planus clearly existed before service, and aggravation during service was not demonstrated.  In addition, the criteria for establishing entitlement to service connection for the claimed disability were set forth in the September 2010 letter.  There is no further duty to notify under the VCAA.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, post-service VA treatment records, and testimony.  With respect to a VA examination, VA has no obligation to provide a VA examination until new and material evidence has been presented, which has not been done in this case.  38 C.F.R. § 3.159(c)(4)(iii) (2011).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, submitting evidence as well as providing testimony on the reasons he believed he was entitled to the benefit sought on appeal.  Thus, he has been provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran was given notice of the Board's denial with his procedural and appellate rights at his address of record, but he did not request reconsideration of the May 1978 Board decision.  In this regard, the Board notes that the May 1978 decision was issued prior to the inception of the United States Court of Appeals for Veterans Claims (Court) and, as such, appealing the Board's decision was not an option at the time.  Rather, reconsideration was the appellant's only recourse.  There was no indication that the letter was returned or not received by the Veteran.  

Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  As the Chairman did not order reconsideration of the Board's May 1978 decision, it is final.  38 U.S.C. § 4004 (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1978) [38 C.F.R. § 20.1100 (2011)].

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Prior to the Board's May 1978 denial of the Veteran's claim for service connection for second degree pes planus, bilateral, the Veteran had submitted an October 1977 statement to the effect that his bilateral foot disorder did not exist when he went into service.  In his February 1978 substantive appeal, the Veteran asserted that, if his bilateral foot disorder was found to preexist service, then he should be granted service connection on the basis of aggravation because it did not bother him until he entered service.

Also of record at the time of the Board's May 1978 denial were the Veteran's service treatment records, a letter from the Veteran's private physician stating that the Veteran had no known physical impairment at the time of his induction into service, and three letters from his former colleagues asserting that he performed his duties as required in the 1950's.  The Veteran's service treatment records included a clinician's finding of second degree pes planus, bilateral, in the Veteran's March 16, 1955 Report of Medical Examination.

On the basis of all the evidence described above, in a May 1978 decision, the Board denied service connection for second degree pes planus, bilateral, as the evidence showed that such disorder was noted on the Veteran's service entrance examination, and did not increase in severity during service.  The Veteran was notified of this decision and his rights.  In determining whether new and material evidence has been submitted, the Board must review all of the evidence submitted since the last final disallowance of the claim.  The May 1978 Board decision is the last final denial.  38 U.S.C. § 4004 (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1978) [38 C.F.R. § 20.1100 (2011)].

The Veteran's claim to reopen was received in August 2010.  In his statements and testimony associated with his claim-including his August 2011 substantive appeal and March 2012 Board hearing-the Veteran has continued to assert that his bilateral pes planus was caused by service, or was aggravated therein.

The Veteran's allegations are not new because they are duplicative, cumulative, and redundant.  Specifically, the Veteran alleged at his March 2012 Board hearing that his bilateral foot disorder did not exist when he entered service.  See transcript, pp. 4-5, 9.  This allegation is duplicative of his October 1977 statement to the effect that his bilateral foot disorder did not exist when he went into service.  The Veteran also alleged at his March 2012 hearing that his bilateral foot disorder got worse during service.  See transcript, p. 8.  This allegation is duplicative of his February 1978 statement that he should be granted service connection on the basis of aggravation.

Additionally, the Veteran's former colleague testified at the March 2012 hearing that the Veteran had trouble with his feet after service, and was unable to perform some of the tasks of his employment.  See transcript, p. 12.  This testimony is essentially duplicative of the Veteran's October 1977 statement that he had a bilateral foot disability, and his February 1978 allegation that the foot condition renders him unemployable.  Thus, these facts were already known at the time of the prior denial. 

Since the May 1978 Board decision, VA has also obtained the Veteran's treatment records from the Muskogee, Oklahoma VA Medical Center.  A June 2010 record reflects that the Veteran developed right-sided sciatica in March 2010 which causes pain to extend from his lower back down to his feet, which feel numb.  An August 2010 record indicates that the Veteran reported that his back pain goes all the way down his right leg and through his foot.  The Board finds that although these records are new, they are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  Specifically, these records reflect the radiation of back pain and/or numbness to the Veteran's feet, and not bilateral pes planus.

The Board further finds that the evidence currently of record, when considered with the evidence of record at the time of the Board's May 1978 denial of the Veteran's claim, would not trigger the Secretary's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. 110 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, as the Board held in its May 1978 decision, the evidence showed that bilateral pes planus was noted on the Veteran's service entrance examination, and did not increase in severity during service.  The Board finds that the Veteran has not submitted any new and material evidence to refute that determination.

Consequently, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim.  Moreover, the evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board must find that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral pes planus.

      (CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for bilateral pes planus, the appeal is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


